     Case 2:17-cv-02167-TLN-AC Document 67 Filed 06/01/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                       IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     CURTIS SNOWDEN, III,                                      Case No. 2:17-cv-2167 TLN AC P
12
                                              Plaintiff,
13
                    v.                                         [PROPOSED] ORDER GRANTING
14                                                             DEFENDANTS’ MOTION TO MODIFY
                                                               THE COURT’S SCHEDULING ORDER
15   M. YULE, et al.,
16                                        Defendants.
17

18         Defendants move to modify discovery cut-off and deadline for dispositive motions which

19   were recently set by the Magistrate Judge on May 18, 2020. (ECF 65) Good cause exists to

20   modify the scheduling order because Defendants have diligently served discovery on plaintiff

21   who has received an extension from the court to respond to the discovery until July 3, 2020.

22   Further, based on the COVID-19 health crisis, state and local shelter in place orders and orders at

23   the prison institutions limiting visits and inmate movement, Defendants may be unable to

24   schedule or complete plaintiff’s deposition by October 16, 2020. This will also delay

25   Defendants’ ability to prepare a dispositive motion. Defendants have timely sought the

26   modification of the scheduling order. There is no reason to believe Plaintiff will be prejudiced by

27   granting Defendants motion.

28   ///
                                                           1
           [Proposed] Order Regarding Defendants’ Motion to Modify Scheduling Order (2:17-cv-2167 TLN AC (PC) )
     Case 2:17-cv-02167-TLN-AC Document 67 Filed 06/01/20 Page 2 of 2

 1           Considering the foregoing, IT IS HEREBY ORDERED that Defendants’ motion to modify
 2   the Discovery Scheduling Order, ECF No. 66, is GRANTED. The Discovery cut-off deadline is
 3   extended to December 4, 2020 and the Dispositive Motion deadline is extended to March 15,
 4   2021.
 5           Other than plaintiff’s responses to discovery due July 3, 2020, see ECF No. 65, all future
 6   discovery shall adhere to the deadlines set forth in the Discovery and Scheduling Order filed
 7   April 7, 2020 (ECF No. 62).
 8   DATED: May29, 2020
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          2
             [Proposed] Order Regarding Defendants’ Motion to Modify Scheduling Order (2:17-cv-2167 TLN AC (PC) )
